        Case 6:20-cv-01019-ADA Document 32 Filed 08/05/21 Page 1 of 1




                   UNITED STATES DISTRICT COURT
                     WESTERN DISTRICT OF TEXAS
                               WACO
                               WACO DIVISION


WSOU INVESTMENTS LLC                      §
                                          §     CIVIL NO:
vs.                                       §     WA:20-CV-01019-ADA
                                          §
TP-LINK TECHNOLOGY CO., LTD.              §

            ORDER CANCELLING MARKMAN HEARING


      IT IS HEREBY ORDERED that the above entitled and numbered case having been set
for MARKMAN HEARING on Thursday, August 19, 2021 at 09:30 AMis hereby
CANCELLED until further order of the court.

       IT IS SO ORDERED this 5th day of August, 2021.




                                          Alan D Albright
                                          UNITED STATES DISTRICT JUDGE
